Citation Nr: 0602938	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for fungus of the feet.

2.  Entitlement to service connection for fungus of the feet.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic otitis 
externa of the right ear (claimed as ear condition.)

4.  Entitlement to service connection for chronic otitis 
externa of the right ear (claimed as ear condition.)

5.  Entitlement to service connection for otitis externa of 
the left ear (claimed as ear condition.)  

6.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

The current matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for tinnitus, chronic otitis externa and 
onychomycosis on the merits.  Prior to this decision, a 
November 2000 deferred rating determined that new and 
material evidence had been submitted to reopen a previously 
denied claim for entitlement to service connection for fungus 
of the feet and otitis externa, but deferred further 
consideration in order to allow the veteran to provide more 
evidence in support of his tinnitus claim.  Regardless of the 
determination reached by the RO, the Board must find that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

Regarding the issue of otitis externa, the Board has 
separated this single issue into two separate issues of 
entitlement to service connection for otitis externa of the 
right ear and entitlement to service connection for otitis 
externa of the left ear, based on the fact that the RO's 
prior final denial only addressed the right ear.  

The issues of entitlement to service connection for otitis 
externa of the right ear (classified as "fungus, right 
ear") and for fungus of the feet (classified as "skin 
condition" were previously before the RO in April 1946.  The 
claims were denied and the veteran did not appeal within one 
year of receiving notice of the decision in April 1946.  This 
decision became final.

In January 2006, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2005).

The reopened claims for entitlement to service connection for 
otitis externa of the right ear and fungus of the feet, as 
well as the original claims for entitlement to service 
connection for tinnitus and for otitis externa of the left 
ear are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for fungus of the feet (referred to as 
"skin condition") was last denied by the RO in an April 
1946 rating action.  The veteran was notified of this action 
later in April 1946 but did not appeal. 

2.  Since the April 1946 decision denying service connection 
for fungus of the feet, the additional evidence, not 
previously considered, is not cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Service connection for right ear otitis externa (referred 
to as "right ear fungus") was last denied by the RO in an 
April 1946 rating action.  The veteran was notified of this 
action in April 1946 but did not appeal. 

4.  Since the April 1946 decision denying service connection 
for right ear otitis externa, the additional evidence, not 
previously considered, is not cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Evidence received to reopen the claim of entitlement to 
service connection for fungus of the feet is new and 
material, and the claim is reopened.  38 U.S.C.A. 
§§ 5100 et. seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

3.  Evidence received to reopen the claim of entitlement to 
service connection for chronic right ear otitis externa is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5100 et. seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA, codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005) was enacted and became effective.  This 
law describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA also revised the 
regulations effective November 9, 2000.  See  66 Fed. Reg. at 
45,620-32 (August 29, 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claims 
for entitlement to service connection for right ear otitis 
externa and bilateral foot fungus, the Board finds that the 
AOJ has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision reopening 
the veteran's claims for service connection for right ear 
otitis externa and bilateral foot fungus.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In an April 1946 rating decision, the veteran's claims for 
entitlement to service connection for a fungus, right ear and 
for a "skin condition" were denied.  The basis for the 
denial was that such conditions were not found on the last 
examination.  

Evidence received prior to April 1946 included the service 
medical records.  The February 1942 entrance examination 
reflected the veteran's skin to be normal and his ear, nose 
and throat examination were normal.  In July 1943 he was 
treated for a pustule on his right thigh and was also noted 
to have athletes foot.  In March 1945, he was shown to be 
treated for complaints involving his right ear, with pain, 
discharge and swelling of ear duct, and was diagnosed with 
otitis externa, circumscribed, moderate, of the right ear.  
In December 1945, he was seen for dermatitis medicamentosa.  
His January 1946 separation examination listed as significant 
disease as fungus of the right ear and pes planus of the feet 
in the medical history.  His skin examination was normal.  
Examination of the ears revealed the left ear to have mild 
chronic asymptomatic infection.  

Evidence received after April 1946 includes an October 1950 
entrance examination for the Army.  This examination noted a 
history of fungus on both feet since 1944, still present.  
There were no significant findings on his ears.  He was 
disqualified from entering military service for other medical 
reasons.  

The veteran filed his claim to reopen in September 2000 
wherein he noted that regarding his ear and foot conditions, 
he showed his service medical records to physicians who 
treated him for these conditions and after reviewing these 
records, they were of the opinion that his current fungal 
infection of his feet and his ear condition began in service.  

Evidence received after April 1946 also includes an August 
2000 letter from the veteran's podiatrist who stated that the 
veteran became a patient in July 1989 and had mentioned 
having been treated for a fungal infection for his feet when 
stationed overseas in the service during World War II.  To 
this date, he was still being treated at this doctor's office 
for that same condition.  The podiatrist was of the opinion 
that this was the same condition for which he was treated 
during service.  

Also received after April 1946 was a letter received in 
September 2000 from the veteran's doctor, who stated that he 
had treated the veteran since November 1991.  He stated that 
the veteran told him that he was treated for otitis, an 
external problem of both ears when he was stationed overseas 
during World War II.  To this date he was still being treated 
for this condition.  This physician was of the opinion that 
this was the same condition he was treated for during his 
military service.  

An undated letter written by the veteran, that appears to 
have been submitted along with a representative statement in 
January 2001 indicates that the veteran suffered from ear 
problems ever since his discharge from the service.

Additional private medical records received after April 1946 
include results from a November 2000 private audiology report 
showing an impression of tinnitus Aurium, right ear (AD) and 
minimum masking level AD white noise and residual inhibition.

Lay statements from two of the veteran's siblings dated in 
2000 essentially note that the veteran never complained about 
pain or noise in his ear prior to entering the service, but 
did so after he returned from active duty.  A prescription 
dated in January 2001 prescribed hearing aids for the 
veteran.  

Also received after April 1946 are private medical records 
dated between 1995 and 2001 that include records showing 
evidence of hearing loss in April 1995 and in November 2001.      

An April 2002 VA audiology examination revealed the veteran's 
chief complaint to be tinnitus AD, onset 15 years ago.  
Examination of the ears revealed the ear canals to be clear, 
with tympanograms within normal limits except for reduced AD 
compliance.  The diagnosis was bilateral asymmetric 
sensorineural hearing loss.  He suffered from significant 
tinnitus and hearing loss, but onset date did not support 
military noise exposure as the cause.  The asymmetry was not 
explained by any unilateral acoustic trauma in the military.  
The hearing loss was more consistent with presbycusis, with 
the asymmetry raising suspicion of vascular insult or 
infection on the right side.  An ear, nose, throat (ENT) 
examination was recommended to consider these possibilities.  

An April 2002 VA examination for ear disease and foot 
problems was conducted without a claims file review.  The 
examiner obtained the veteran's history, in which he stated 
that he had no history of ear pain, discharge or bleeding, 
but had complained of itching in the ears, especially the 
right.  He described hearing a high pitched noise for many 
years, and of gradual hearing loss.  He had no history of 
chronic infections.  He stated that he was hospitalized for 
infections of his feet during the service.  He said his big 
toenail was removed twice in the past.  He was treated by the 
podiatrist every six weeks.  He had no itchy blisters or 
fissures between the toes.  He had an ulcerated callus on his 
left big toe, medial side.  Physical examination of the ears 
revealed both auricles were not deformed.  Mastoids were not 
tender, canals were not swollen and there were no scales or 
discharge.  Both tympanic membranes were dull, with no light 
reflex.  There was no fluid level.  The landmarks were not 
seen.  The big toenails were thick, discolored with subungual 
debris.  Plantar revealed thick scaly heels, callus on the 
medial side of the left big toe.  There was no maceration of 
the webs.  The diagnoses were hearing loss, bilateral, 
tinnitus and onychomycosis.  

A March 2004 VA audiological evaluation was said to have 
included a review of the claims file for audiometrics.  He 
was noted to have been seen in April 2002 and had an 
asymmetric high frequency hearing loss.  The claims file 
included a diagnosis of otitis externa in March 1945 and 
references to medical examinations for his hearing loss and 
tinnitus in January 2001, November 2000 and April 1995.  
Audiologic testing was performed and an examination of the 
ears was made.  The ear canals were clear.  Tympanogram 
static compliance was low, especially, AD, so middle ear 
pathology could not be ruled out.  Acoustic reflexes were 
absent.  The diagnosis was bilateral sensorineural hearing 
loss.  Middle ear pathology and retrocochlear pathology could 
not be ruled out and he had a history of otitis externa, so 
an ENT examination was recommended.  This audiologist's 
opinion was unchanged from that given in April 2002.  The 
left ear hearing loss was not inconsistent with his age and 
the asymmetry likely had a nonmilitary etiology.  

Prior unappealed rating decisions are final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett, supra.

Similarly, as the April 1946 decision is final, the veteran's 
claim may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §§ 5108, 7103(a), 7104 (West 2002 
& Supp. 2005 ); 38 C.F.R. § 20.1100, 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim. Manio v. 
Derwinski, 1 Vet. App 145 (1991).

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  However, as previously pointed out, these 
regulations are effective prospectively for claim filed on or 
after August 29, 2001, and are therefore not applicable in 
this case as the appellant's claim to reopen the previously 
denied decision was received in September 2000.

In reference to the request to reopen the previously denied 
claim of service connection for an otitis externa disorder of 
the right ear and for a bilateral foot fungus, the Board 
finds that the additional evidence, particularly the August 
2000 and September 2000 opinions from the veteran's private 
podiatrist and physician stating that such disorders of a 
fungal problem of the feet and otitis, for which they treated 
him, began in service, as well as the veteran's contentions 
in his September 2000 claim that he showed these medical 
providers his service medical records prior to them giving 
these opinions, is new, in that the evidence had not been 
previously considered in 1946 and is material in that it 
bears directly and substantially upon the specific matter 
under consideration.  This evidence, which lends weight to 
the veteran's contentions that his right ear and foot 
conditions were chronic inservice, and was not acute and 
transitory as suggested by the separation examination, is 
neither cumulative nor redundant, and in connection with 
evidence previously assembled, including the service medical 
records showing treatment for such conditions in service, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

Under these circumstances, as new and material evidence has 
been submitted, the claim is now reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for fungus of the feet is 
reopened.

New and material evidence having been received, the claim for 
entitlement to service connection for otitis externa of the 
right ear is reopened.


REMAND

As noted above, the claims for entitlement to service 
connection for a right ear otitis and bilateral foot fungus 
disability were reopened based on the receipt of new and 
material evidence.  Regarding the foot fungal infection, a 
review of the records reflects that although the veteran 
underwent a prior VA examination for this condition in April 
2002, and was diagnosed with onychomycosis, this examination 
report failed to include an opinion as to the etiology of his 
current bilateral foot condition and also did not have the 
claims file available to review.  

Likewise, regarding the reopened claim for a right ear otitis 
externa and the original claims for entitlement to service 
connection for left ear otitis externa and tinnitus, the 
examinations on record are inadequate for the purposes of 
ascertaining the etiology of these claimed conditions.  The 
VA audiologist in the April 2002 and March 2004 examinations 
noted the possibility of infection resulting in the veteran's 
current hearing loss and tinnitus complaints, although the 
audiologist did not think military noise exposure was to 
blame.  Both times, the VA audiologist recommended that the 
veteran undergo an ENT examination to consider such a 
possibility.  Although another VA examination in April 2002 
addressed ear disease, this examination did not include 
review of the claims file, did not include an etiology 
opinion and it does not appear to have been an ENT 
examination, as it also included examination of the feet.  
Even though the audiologist again recommended an ENT 
examination in the March 2004 VA audiology examination, one 
never appears to have been scheduled.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
bilateral foot fungus disability.  The 
claims folder must be made available to 
the examiner(s) prior to the examination 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic foot fungal disorder(s)?  If so, 
is it as least as likely as not (i.e., at 
least a 50-50- probability) that any 
current disorder(s) involving the feet is 
related to any such disorders that were 
treated in service, or otherwise related 
to events shown in service?  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  The AMC should schedule the veteran 
for a VA ear, nose and throat examination 
to determine the nature and etiology of 
the veteran's claimed ear disabilities, 
claimed as otitis externa, affecting both 
ears as well as his claimed tinnitus.  
The claims folder must be made available 
to the examiner(s) prior to the 
examination and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic otitis disorder(s) involving the 
right ear and/or left ear?  If so, is it 
as least as likely as not (i.e., at least 
a 50-50- probability) that any current 
disorder(s) involving the ears is related 
to any such disorders that were treated 
in service, or otherwise related to 
events shown in service?  

Does the veteran have any current, 
chronic tinnitus disorder of either ear?  
If so, is it as least as likely as not 
(i.e., at least a 50-50- probability) 
that any current tinnitus disorder(s) is 
related to any ear disorders that were 
treated in service, or was related to 
noise exposure during active service? 
(The veteran is shown to have worked as 
an aircraft mechanic according to the 
service medical records.)

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims 
seeking entitlement to service connection 
for fungus of the feet, chronic otitis 
externa of the ears and tinnitus.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

The purpose of this remand is to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


